 222 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Verizon New England, Inc. 
and
 International Brot
h-erhood o
f Electrical
 Workers, Local 2324, A
FL
ŒCIO
.  Cases 0
1ŒCAŒ044539, 0
1ŒCAŒ044556
, and 01ŒCAŒ044612
 March 9,
 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On November 15, 2011, Administrative Law 
Judge 
Jo-el P. Biblowitz issued the attached decision.  The Ge
n-eral Counsel and the Charging Party each filed exce
p-
tions and a supporting brief
, and the Respondent
 filed an 
answering brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the j
udge
™s rulings, findings, and conclusions only 
to the extent consistent with this Decision and Order
.1 The complaint alleges that the Respondent violated 
Section 8(a)(1) 
of the National Labor Relations Act 
by 
telling employees t
o remove
 informational picket signs 
from
 the windows of their personal vehicles parked on its 
property. 
 An arbitration panel found that the display 
constituted picketing in
 contravention of the ﬁno picke
t-ingﬂ provision of the parties™ collective
-bargaining 
agreem
ent.  
On a stipulated record, the judge 
deferred to 
the arbitration award and
 dismissed the complaint
.  The 
General Counsel and the Charging Party 
except, arguing 
that the arbitration award is ﬁclearly repugnantﬂ to the 
Act
.  Unlike the judge and our disse
nting colleague, 
we 
agree that the award is 
clearly 
repugnant
 to the Act for 
the reasons discussed below
.2  We further find that the 
Respondent™s directive violated Section 8(a)(1) of the 
Act.
  Facts
 The Respondent and the Charging Party were parties 
to a 
collective
-bargaining agreement
, effective through 
August 2, 2008,
 that covered the Respondent
™s facilities 
in Massachusetts and Rhode Island
, including its Wes
t-field, Springfield, and Hatfield
, Massachusetts facilities 
where this case arose.  
Since 1977, 
the parties have i
n-cluded the same ﬁNo Strikeﬂ provision in their collective
-1 We shall substitute a new notice to conform to the Order as mod
i-fied and in accordance with our decision in 
Durham School Services
, 360 NLRB 694
 (2014).
 2 In 
Babcock & Wilcox Construction Co.
, 361 NLRB 
1127
 (2014), 
the Board modified its postarbitral deferral standard, but decided that it 
would not apply the modified standard in pending cases.  
Id., at 1
140.  Accordingly, we decide this case under the standard adopted in 
Olin 
Corp.
, 268 NLRB 5
73 (1984).
 bargaining agreement.  That provision, Article G10, pr
o-vides, 
in pertinent part: 
  The Union agrees that during the term of this Agre
e-ment, or any extension thereof, it will not c
ause or 
permit its members to cause, nor will any member of 
the Union take part in any strike of or other interference 
with any of the Company
™s operations 
or picketing of 
any of the Company
™s premises
 . . . . [Emphasis added.
]  Despite that contractual pr
ovision, t
he Charging Party
 had a long
-established practice of 
engag
ing
 in ambulat
o-ry informational picketing at or near the Respondent
™s 
facilities
, most commonly when the contract was nearing 
expiration
.  Consistent with this practice, in March 2008, 
the
 Charging Party distributed to bargaining unit e
m-ployees 28
ﬂ x 22ﬂ picket signs
, bearing 
the 
slogans
, ﬁVerizon, Honor Our Existing Contract
ﬂ and ﬁHonor Our 
Contract.ﬂ
  Also in March, a
mbulatory picketing began at 
some 
of the Respondent™s 
Massachusetts facilities, but 
it 
was not slated to begin until April at the Westfield, 
Springfield, and Hatfield facilities.
 A few weeks prior to the start of
 informational picke
t-ing at 
those
 three
 facilities, employees 
began 
display
ing
 the
ir picket signs 
in the windows of their personal veh
i-cles
 parked on the Respondent
™s property while they 
were at work.  
The Respondent
 instructed the employees 
to remove 
the signs,
 and the employees complied.  No 
employee was disciplined for displaying 
a sign
, nor is 
ther
e evidence 
that the displays 
interrupt
ed or other
wise 
disrupt
ed the Respondent™s 
operations.
 The Charging Party filed unfair labor practice charges 
alleging that the Respondent violated Section 8(a)(1) of 
the Act by 
prohibiting
 employees from displaying th
e signs in their 
vehicles
.  The Regional Director deferred 
the cases to the parties
™ contractual grievance and arbitr
a-tion process under 
Collyer Insulated Wire
, 192 NLRB 
837 (1971).  
 The Charging Party
™s grievance alleg
ed that the R
e-spondent violated the 
contract by requiring the emplo
y-ees to remove the signs.
3  The
 grievance was heard by a 
three
-member
 arbitration 
panel
.  In a two to one vote, the 
panel denied the grievance, finding
 that 
the
 display of 
signs in employees
™ vehicles
 amounted to picketing in
 violation of 
article G10.  
The award stated:
 3 In support of its grievance, t
he Charging Party 
cited article 
G9.03(b) of the contract
 and 
contended 
that the Respondent™s decision 
to order the signs removed was arbitrary or in bad faith. Article  
G9.03(b) states: 
 If such grievance concerns
 any other determination of the Company 
involving the exercise of discretion, such determination shall not be 
set aside by the Board of Arbitrators unless it shall find it to have been 

made arbitrarily or in bad faith.
 362 NLRB No. 24
                                                                                                                        VERIZON NEW 
ENGLAND
, INC
.  223 By any other name, Union members who place protest 
signs in their cars to inform the public of its contract 

concerns with [the Respondent] are engaged in picke
t-ing.  While the Union argues that placing signs in
 cars 
is not picketing because doing so only communicates a 

message, that is precisely what picketing is: to inform 
the public of the Union™s concerns.  Picketing does not 
have to be a sign on a stick.
 In support of i
ts conclusion, the award cited 
article 
G10, 
ﬁseveral contract clauses,ﬂ
4 and two extrinsic sources
Šnamely, a book on picketing from 1897
5 and a labor di
c-tionary from 1949.
6  Expressly declining to rule on the 
stat
utory issue, the award stated: ﬁWhether the [Respon
d-ent™s] demand that the signs 
be removed from employees™ 

veh
icles infringed employees™ Section 7 rights is a question 
that we do not have the authority to resolve.ﬂ  
 The judge defe
rred to the arbitration award under 
Spielberg Mfg. Co.
, 112 NLRB 1080 (1955), and 
Olin 
4 The award did not clearly identify 
the contract clauses.  But the 
award quoted articles G7 (Union Bulletin Boards) and G11 (Manag
e-ment Rights) as relevant provisions of the parties™ agreement.  Those 
two articles state as follows:
 ARTICLE G7
 (Union Bulletin Boards
)  G7.01  The Company agree
s to furnish, without charge, space at ba
r-
gaining unit locations to erect free access bulletin boards of a size a
p-proximately 30 by 30 inches.  Bulletin boards will be furnished by the 
Union and erected by the Company.  The number to be erected and 
the loc
ations at which erected shall be mutually decided upon by a
u-thorized Union officials and Company representatives.
 G7.02  Bulletin boards are to be used by the Union for posting notices 

concerning official Union business, or other Union related matters, 
pro
vided that if anything is posted on these bulletin boards that is co
n-
sidered by the Company to be controversial or derogatory to any ind
i-vidual or organization the Union agrees to remove such posted matter 
on demand and if it falls or refuses to do so, suc
h matter may be r
e-moved by the Company.
 ARTICLE G11
 (Management Rights
) G11.01  Subject only to the limitations contained in this Agreement 
the Company retains the exclusive right to manage its business, i
n-cluding (but not limited to) the right to determin
e the methods and 
means by which its operations are to be carried on, to assign and direct 
the work force and conduct its operations in a safe and effective ma
n-ner.
 5 W.J. Shaxby, 
THE CASE AGAINST 
PICKETING
 11 (1897).
  
The 
award quotes the following passage from this source: ﬁDuring a recent 

strike a small boy sat on a fence near the works and ate chocolates, 
whistling in the gladness of his heart between each toothsome morsel.  
In reality he was a ‚picket,™ and was ma
rking and counting the men 
who entered the works.ﬂ
 6 P.H. Casselman, 
THE LABOR 
DICTIONARY
 362 (1949).
  Although 
the award cites this source to support its contention that displaying the 

signs constituted picketing, it fails to quote the dictionary™s defini
tion, 
which actually states: ﬁ[P]icketing: The stationing of men for observ
a-tion or in order to coerce or to threaten, to intimidate or halt or to turn 
aside against their will those who would go to and from the picketed 
place to do business, or to work, o
r to seek work therein, or in some 
other way to hamper, hinder or interfere with the free dispatch of bus
i-ness by the employer.ﬂ
 Corp.
, 268 NLRB 57
3 (1984). 
 The General Counsel and 
the Charging Party argued 
that 
the award was 
clearly 
repugnant 
to the Act 
because
 the placing of the signs in 
vehicles was protected
 by Section 7 of the Act and 
there 
was no 
ﬁclear and unmistakable
ﬂ waiver of the
 right to
 engage 
this activity.  The General Counsel and the 
Charging Party further argued that the employees™ co
n-duct did not constitute ﬁ
picketing
ﬂ because the stationary 
display of signs in the
ir vehicles lacked the necessary 
element of confrontation
, citing 
Car
penters Local 1506 
(Eliason 
& Knuth of Arizona, Inc.), 
355 NLRB 797, 802
 (2010)
.  The judge found that these arguments, even if 
correct, failed 
to 
show that the award was repugnant
 to 
the Act
.  He agreed with the Respondent 
that ﬁ[t]here is 
nothing in Boar
d law
 that 
prevents an arbitrator from 
interpreting the word 
‚picket
™ in a collective bargaining 
agreement provision prohibiting picketing more broadly 
than the Board would in an unfair labor practice case not 
involving such a provision.
ﬂ Discussion 
 Under
 Spielberg
, supra, t
he Board defer
s to an arbitr
a-tion award when the proceedings appear to have been fair 

and regular, all parties have agreed to be bound, and the 

decision of the arbitrator is not clearly repugnant to the 
purposes and policies of the Act.
  The Board 
also cond
i-tions deferral on the 
arbitrator 
having
 adequately
 consi
d-ered 
the
 unfair labor practice issue
, which is satisfied
 if 
(1)
 the contractual 
issue is factually parallel to the unfair 
labor practice issue, 
and 
(2) the arbitrator was 
presented 
generally with the facts relevant to resolving the unfair 

labor practice
.  Olin Corp
., supra at 574. 
 Deferral
, ho
w-ever,
 will be 
found inappropriate under the clearly
 re-pugnant
 standard
 where
 the 
arbitration
 award is 
ﬁ‚palp
a-bly wrong,
™ i.e., the 
decision is 
not
 susceptible to an i
n-terpretation consistent with the Act.
ﬂ  Id.
 Here
, the only deferral 
factor
 in dispute is 
whether 
the 
arbitrat
ion
 award is ﬁclearly repugnantﬂ to the Act.  
For 
the reasons discussed below, w
e agree 
with
 the General 
Counse
l and the Charging Party that the 
award is ﬁclearly 
repugnant,
ﬂ and 
we 
reverse.
  Section 7 of the Act gives employees the right to e
n-gage in concerted activities for the purpose of collective 

bargaining or for other mutual aid or protection. 
 The 
Board and
 the courts have 
made 
clear that, absent special 
circumstances, employees
™ display of prounion signs in 
their
 car windows on an employer
™s property is protected 
concerted activity under the Act.  
See, e.g., 
Int
ernational
 Bus
iness
 Mach
ines
 Corp.,
 333 NLRB 215, 219
Œ221 (2001) (
finding 8(a)(1) violation where supervisors told 
employees 
that 
displaying prounion signs on their vans 
parked in 
employee lot
s violated company policy
), enfd. 
31 Fed.
 Appx. 744 (2d Cir. 2002)
; Firestone Tire
 &                                                             224                              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Rubber Co.
, 23
8 NLRB 
1323,
 1323
 (1978)
 (finding 
8(a)(3) and (1) violation where respondent disciplined 
employee who refused to remove 
prounion signs affixed 
to 
his car 
while parked 
in employee lot),
 enfd. mem
. 651 F.2d 1172 (6th Cir. 1980); 
Coors Container Co.,
 238 
NLRB
 1312, 1319 (1978) (
finding 8(a)(1) violation 
where respondent promulgated and enforced rule prohi
b-iting employees from 
displaying boycott sign inside a 
truck 
while on
 company 
premises
), enfd. 628 F.2d 1283 
(10th Cir. 1980)
; see also 
Machinists 
District Lo
dge 91
 v. 
NLRB, 
814 F.2d 876, 879 (2d Cir. 1987)
 (approving 
Board
™s conclusion that employee engaged in protected 
activity when he displayed campaign sign on his van
 parked in employee lot).
 It is 
also 
well
 settled that unions may waive certain 
Section 7 r
ights.  See, e.g., 
Lear Siegler, Inc.
, 293 NLRB 
446, 447 (1989).
  Such waivers of statutory rights
, ho
w-ever, ﬁ
are not to be lightly inferred, but instead must be 
‚clear and unmistakable
.™ﬂ  Georgia Power Co.
, 325 
NLRB 420
, 420
 (1998)
 (citing 
Metropolitan 
Edison Co. 
v. NLRB
, 460 U.S. 693, 708 (1983)
), enfd. mem. 176 
F.3d 494 (11th Cir. 1999)
; see also 
110 Greenwich Street 
Corp
., 319 NLRB 331, 334 (1995
).  ﬁ[E]ither the co
n-tract language relied on must be specific or the employer 

must show that the issue was
 fully discussed and co
n-sciously explored and that the 
union consciously yielded 
or clearly and unmistakably waived its interest in the 
matter.
ﬂ  Georgia Power Co
., supra
 at 420Œ421.  The 
ﬁclear and unmistakable
ﬂ waiver standard has been a
p-plied by the Boa
rd for over 50 years and 
ﬁhas become 
deeply engrained in the administration of the Act and in 
the conduct of collective bargaining.
ﬂ Provena St. Joseph 
Medical Center
, 350 NLRB 808, 8
11Œ812 (2007).
  Alt-hough the Board has not required that arbitrators apply 
this standard as the Board would, in determining whether 
an award is repugnant to the Act, the Board will review 
ﬁall the circumstances, including the contractual la
n-guage, evidence of bargaining hist
ory and past practice 
presented in the case.
ﬂ  Southern California Edison Co
., 310 NLRB 1229, 1231 (1993)
, affd. sub nom. 
Utility 
Workers Local 246 v. NLRB
, 39 F.3d 1210 (D.C. Cir. 
1994)
; see also 
Motor Convoy
, 303 NLRB 135, 136 
(1991)
 (finding that
 the 
difference 
between the standard 
used by an arbitration panel and the Board™s statutory 

standard, while not dispositive, 
is relevant
 to 
whether an 
award is
 repugnan
t).  Applying these principles, w
e find 
that the award is clearly repugnant to the Act.
 The award concluded that the Charging Party, by 
agreeing to the limitations on ﬁpicketingﬂ in 
article 10, 
waived its right to post signs in the windows of unatten
d-ed vehicles parked on the Respondent™s property.  The 
award, however, is devoid of any reason
ing to support its 
conclusion that the conduct constitutes picketing other 

than stating that picketing ﬁinform[s] the public of the 
Union™s concernsﬂ and ﬁdoes not have to be a sign on a 
stick,ﬂ citing a nineteenth century book about picketing 
and a mid
-twentieth century labor dictionary.
7  
The 
award cited nothing in 
article G10 or elsewhere in the 
contract, nothing in the parties™ bargaining history, and 

no other extrinsic evidence to indicate that the parties 

either intended or anticipated that 
article G1
0 would co
v-er the type of conduct at issue here.
8  See 
Engelhard 
Corp.,
 342 NLRB 
46, 48 (2004) (
finding it 
ﬁhard to see
ﬂ how union clearly and unmistakably waived its right to 
engage in informational picketing at shareholders™ mee
t-ing away from worksite wh
ere 
parties did not 
conte
m-plate 
the 
waiver 
issue 
arising in 
the
 ﬁunusual context
ﬂ of 
that case
), enfd.
 437 F.3d 374
 (3d Cir. 2006).  
Indeed, the 
Charging Party
™s long established practice of engaging in 
informational picketing shortly before contract expir
ation 
further demonstrates that the parties did not understand 
the conduct at issue to be encompassed by the provision 
barring picketing.
9 Moreover, the award offered no support for its implicit 
suggestion that the parties understood ﬁpicketingﬂ to e
n-compa
ss the displaying of signs in employees™ vehicles.  
7 Moreover, the arbitration award™s citations to the 1891 book and 
1949 labor dictionary
Šapparent references to industry custom
 or u
n-
derstanding
Šlikewise fail to support its conclusion.  In fact, quite the 
opposite
Šthey militate against it.  The signs here were merely posted 
in unattended vehicles.  And unlike the circumstances described in the 

two cited sources, no one was statio
ned by the picket signs, and there is 
no evidence of any coercion or intimidation of those who went to and 
from the Respondent™s premises.
 8 As 
noted
 above
, the award states, without any discussion, that 
ﬁseveral contract clausesﬂ reflect the Charging Part
y™s agreement that 
there would be no picketing on the Respondent™s premises, presumably 
referring to article G7 (Union Bulletin Boards) and article G11 (Ma
n-
agement Rights), which are cited elsewhere in the award as relevant 
provisions.  However, neither of
 these provisions even remotely a
d-
dresses the right of employees to display signs in their personal veh
i-cles.  With respect to article G10, t
he Respondent argues that the 
panel
 correctly interpreted 
the
 ﬁno picketingﬂ
 obligation
 separately
 from the 
obligat
ion not to engage in 
ﬁany strike of or other interference with any 
of the Company
™s operations.
ﬂ  According to the Respondent, t
he 
use 
of ﬁ
or
ﬂ between the two 
obligations 
was intended to prohibit all picke
t-ing, not just 
picketing 
causing ﬁinterferenceﬂ
 wit
h 
its 
operations.  
But 
whether
 the ﬁno picketingﬂ language instituted 
such 
an absolute proh
i-bition
 is irrelevant because the employees™ conduct was not picketing.
 9 If anything, the evidence recounted by the award but never di
s-cussed in reaching its conclu
sion demonstrates that the parties narrowly 
interpreted the ﬁno picketingﬂ clause.  That evidence shows, and the 
Respondent concedes, that the Charging Party engaged in 
informational
 picketing near the Respondent™s facilities ﬁfor many years,ﬂ and the 
Resp
ondent ﬁtoleratedﬂ such activity 
despite 
believing that it violated 
the 
ﬁno
 picketing
ﬂ provision.  
Although
 in this case
 the disputed display 
occurred 
on
 the Respondent
™s property, the Respondent
™s earlier 
tole
r-ance of 
the employees™ actual, physical picketing for informational 
purposes 
is 
at odds
 with 
its attempt now to construe
 the 
ﬁno picketing
ﬂ language 
as an absolute ban.
                                                             VERIZON NEW 
ENGLAND
, INC
.  225 Its terse statement that ﬁpicketing is: to inform the public 
of the Union™s concernsﬂ is contrary to the well
-established body of law defining picketing to include a 
confrontational element
Šwhich the part
ies were pr
e-sumably aware of when they entered into their successive 
collective
-bargaining agreements.  See 
Engelhard Corp
., supra at
 48 (citing cases that found
 that a collective
-bargaining agreement must be read in light of the pr
e-vai
ling law at the time
 the contract was made).  For i
n-stance, t
he Supreme Court has
 observed that 
ﬁpicketing 
is qualitatively 
‚different from other modes of commun
i-cation
.™ﬂ  
Babbit
t v. Farm Workers
, 442 U.S. 289, 311 
fn. 17 (1979) (quoting 
Hughes v. Superior Court
, 339 
U.S. 
460, 465 (1950)
); see also 
DeBartolo Corp. v. Fl
or-ida
 Gulf Coast B
uilding
 Trades Council
, 485 U.S. 568, 
580 (1988)
 (ﬁ[P]icketing is ‚
a mixture of conduct and 
communication
™ and the conduct element 
‚often provides 
the most persuasive deterrent . . . .™ﬂ)
 (quoting 
NLRB v. 
Retail Store Employees
, 447 U.S. 607, 619 (1980) (St
e-vens, J., concurring))
.  More recently
, the Board 
has e
x-plicitly distinguished ﬁbanneringﬂ from ﬁpicketingﬂ b
e-cause bannering lacks the confrontation
 that is 
essential 
to picketing.  
Carpe
nters Local
 1506 
(Eliason 
& Knuth
 of Arizona)
, supra
; see also 
Chicago Typographical U
n-ion 
No. 
16 (Alden Press
), 151 NLRB 1666, 1669 (1965) 
(ﬁOne of the necessary conditions of 
‚picketing
™ is a co
n-frontation in some form
 . . . .ﬂ) (quoting 
NLRB v. Furn
i-ture Workers
, 337 F.2d 936, 940 (2d Cir. 1964
)). To be sure, 
the Board
 has found
 that picketing 
is 
not 
confined
 to a 
ﬁsign on a stick
ﬂ and
, in certain circu
m-stances, 
has held 
that stationary signs can constitute 
picketing.  See, e.g., 
Construction & Genera
l Laborers 
Local 304 (Athejen Corp.)
, 260 NLRB 1311, 1316
 (1982
) (signs placed on cones, barricades, or a fence co
n-stituted picketing).  
But in finding that 
picketing 
oc-curred 
in such cases, the Board has 
relied on the presence 
of individuals in 
the
 area w
here the signs were stationed.  
ﬁ[T]
he ‚important
™ or essential feature of picketing is the 
posting of individuals at entrances to a place of work.
ﬂ  Service Employees Local 87 (Trinity 
Building 
Maint
e-nance)
, 312 NLRB 715, 743 (1993), enfd. mem. 103 
F.3d 
139 (9t
h Cir. 1996); s
ee also 
Lumber & Sawmill 
Workers Local 2797 (Stoltze Land & Lumber Co.),
 156 NLRB 388, 394 (1965) (ﬁ
The important feature of pic
k-eting appears to be 
the 
posting by a labor organization . . 
. of individuals at the approach to a place o
f business to 
accomplish a purpose which advances the cause of the 
union
 . . . .ﬂ).  
In other words, a necessary element of 
picketing is personal confrontation.
10  Eliason & Knuth
, 10  Our dissenting colleague observes that, in some cases, the Board 
has found picketing even a
bsent patrolling or other ambulation.  As the 
Board observed in 
Eliason & Knuth
, however, in many of those cases, 
355 NLRB at 802 (ﬁThe element of confrontation has 

long been central to our
 conception of picketing.ﬂ).  
No-tably, the award failed to reference any of the Board or 
court decisions that have defined what constitutes picke
t-ing.
 In sum, t
he contractual provisions cited by the R
e-spondent and considered by the arbitration panel neithe
r 
address nor reasonably encompass employees™ display of 

signs in their personal vehicles, and there is no evidence 
that the parties intended the contract to cover that co
n-duct.  
Accordingly, 
considering all the circumstances, as 
the award is not susceptib
le of an interpretation that is 
consistent with the Act, 
we find
 that it is ﬁ
clearly repu
g-nant
ﬂ to the Act, and that deferral to the award is 
ina
p-propriate
.  Because it is un
dispute
d that the Respondent
™s 
supervisors told employees at the three facilities 
that they 
could not display their signs in their vehicles
, we co
n-clude that 
the Respondent unlawfully prohibited the
 em-ployees
 from exercising their Section 7
 rights in violation 
of Section 8(a)(1) of the Act.
 ORDER
 The National Labor Relations Board order
s that the 
Respondent, Verizon New England Inc., Springfield, 

Massachusetts, its officers, agents, successors, and a
s-signs, shall 
 1.  Cease and desist from
 (a) Telling employees that they cannot display signs in 
their personal vehicles parked on company p
roperty.  
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  
Take the following affirmative action necessary to 
effectuate the policies of the A
ct.
 (a)  Within 14 days after service by the Region, post at 
its 
Springfield, Westfield, and Hatfield, Massachusetts
 facilities copies of the attached notice marked 
ﬁAppe
n-dix.
ﬂ11  
Copies of the notice, on forms provided by the 
the display of picket signs was preceded at the same location or acco
m-panied at other locations by traditional, ambulatory picketing; union 
representatives were stationed near the stationary picket signs conspi
c-uously to observe and, in some cases, record who entered the facility; 
and/or there was evidence that the stationary signs or posted union 

representatives had the effect of inducing emplo
yees to refuse to make 
deliveries to the target site.  355 NLRB at 804.  Given the surrounding 
circumstances in those cases, the Board explicitly or implicitly found 
the conduct at issue constituted ﬁsignalﬂ picketing.  Id. at 805; see also 
Southwest Regio
nal Council of Carpenters (Held Properties)
, 356 
NLRB 
21, 21
Œ22
 (2010).  There is no evidence of ﬁsignalﬂ picketing 
here.  Further, unlike the dissent, we are focused here on whether the 
Charging Party waived its right to engage in the conduct at issue.  I
t is 
the award™s analysis and resolution of that question that we find clearly 
repugnant to the Act.
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-                                                                                                                                                         226                              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Regional Director for Region 
1, after being signed by the 
Respondent
™s authorized representative, shall be posted 
by the Respondent and maintained for 60 consecutive 
days in conspicuous places, including all places where 
notices to employees are customarily posted.  In addition 

to phy
sical posting of paper notices, notices shall be di
s-
tributed electronically, such as by email, posting on an 

intranet or an internet site, and/or other electronic means, 

if the Respondent customarily communicates with its 
employees by such means.  Reasonab
le steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material.  If the 
Respondent has gone out of business or closed the facil
i-ty involved in these proceedings, the Respondent shall 
duplicat
e and mail, at its own expense, a copy of the n
o-tice to all current employees and former employees e
m-ployed by the Respondent at any time since March 27, 

2008. (b)  Within 21 days after service by the Region, file 
with the Regional Director for Region 1 a 
sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
  MEMBER 
JOHNSON
, dissenting
. I respectfully disagree from my colleagues
™ finding 
that deferral to the arbitral award at issue was inappropr
i-ate because that award was repugnant to the Act.  Even 

recent Board precedent holds that the display of placards 
in employees
™ cars parked on the employer
™s premises is 
susceptible to bein
g interpreted as picketing because the 
same placards were simultaneously being used for the 
same informational protest in ambulatory picketing els
e-where and were also taken from those vehicles by the 

employees and carried when it was their turn to walk the
 picket line.  See 
Carpenters Local 1506 (Eliason 
& Knuth of Arizona, Inc.), 
355 NLRB 797, 804 (2010) 

(ﬁWe also acknowledge that there are prior Board dec
i-sions finding picketing during periods when there was no 
patrolling or other ambulation. However, eac
h of the 
prior cases is distinguishable from the banner displays at 
 tional Labor Rela
tions Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ issue here. In many of the prior cases, the display of statio
n-ary signs or distribution of handbills was preceded at the 
same location or accompanied at other locations by trad
i-tional, a
mbulatory picketing.
ﬂ).  Our deferral precedent 
holds that, if an arbitrator
™s interpretation is allowable under 
the Act, our inquiry must end.  So it was here.
 The picketing finding is also dispositive of the waiver 
issue.  The Union here clearly and unmi
stakably waived 
the right of employees to engage in 
ﬁpicketing of any of 
the Employer
™s premises.
ﬂ  If the display of placards in 
employees
™ cars on the Employer
™s premises in the ci
r-cumstances of this case can be defined as picketing co
n-sistent with the A
ctŠand the 
Eliason & Knuth
 majority 
acknowledged that it has been so defined
--no Board or 
judicial precedent requires reference to some extrinsic 
evidence of the parties
™ negotiations and understanding 
before the Board will find waiver.  There is no ambigu
ity 
here.  The Union has the undisputed authority to waive 
the rights of represented employees on the Employer
™s 
premises, and it has plainly done so.
 1 Ultimately, deferral to an arbitral award merely r
e-quires that it be 
ﬁconsistent with the Act,
ﬂ which the 
Board has repeatedly held 
ﬁdoes not mean that the Board 
would necessarily reach the same result. It means only 

that the arbitral result is within the broad parameters of 
the Act. Thus, the Board
™s mere disagreement with the 
arbitrator
™s conclusion would be an insufficient basis for 
the Board to decline to defer to the arbitrator
™s award.
ﬂ  Smurfit
-Stone Container Corp
., 344 NLRB 658, 659
Œ660 
(2005). 
 See also 
Andersen Sand 
& Gravel Co
., 277 
NLRB 1204, 1205 fn. 6 (1985)
 (ﬁDeferral recogniz
es that 
the parties have accepted the possibility that an arbitrator 
might decide a particular set of facts differently than 
 1 My colleagues disagree with the award because they do not find a 
ﬁclear and unmistakable
ﬂ waiver by th
e Charging Party.  But the Board 
has deferred to an award even if 
ﬁneither the award nor the [contract] 
clause read in terms of the statutory standard of clear and unmistakable 
waiver.
ﬂ Motor Convoy
, 303 NLRB 135, 136 (1991); see also 
Southern 
California 
Edison
, 310 NLRB 1229, 1231 (1993) (arbitral award 
ﬁcan 
be susceptible to the interpretation that the arbitrator found a waiver 

even if the arbitral award does not speak in [terms of clear and unmi
s-takable waiver]
ﬂ); 
Postal Service
, 275 NLRB 430, 432 (1985
) (defe
r-ring to arbitration award finding waiver of 
Weingarten
 rights despite 
failure to apply statutory standard); 
Olin Corp.
, 268 NLRB 573, 576 
(1984) (Even though Board Members might differ as to required spec
i-ficity necessary for contractual waiver of 
statutory rights, 
ﬁ[t]he que
s-tion of waiver . . . is also a question of contract interpretation.  An 
arbitrator
™s interpretation of the contract is what the parties here have 
bargained for and, we might add, what national labor policy pr
o-
motes.
ﬂ).                                                                                                                                                           VERIZON NEW 
ENGLAND
, INC
.  227 would the Board. This possibility, however, is one which 
the parties have voluntarily assumed through collective 

bargaining.
ﬂ).  
Although my colleagues might reasonably 
disagree with the conclusion reached by the arbitration 

panel here, a disagreement over an arguable contract or 

legal interpretation is not enough to set aside the result 
from the parties
™ chosen dispute resolution m
echanism of 
arbitration.
 I would affirm the judge
™s conclusion that deferral to 
the arbitration award is appropriate and that the co
m-plaint must be dismissed on this basis.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representat
ives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 tell 
you
 that 
you
 cannot display signs in 
your 
personal vehicles parked on company property. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above. 
 VERIZON 
NEW 
ENGLAND 
INC
.  The Board™s decision can be found at 
www.nlrb.gov/case/01
-CA-044539
 or by using the QR code 
below. Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 205
70, or 
by calling (202) 273
Œ1940.     Laura Sacks, Esq.
 and 
Daniel Fein, Esq.,
 for the General Cou
n-sel.
 Arthur Telegen, Esq.
 and 
John Duke, Esq.
 (Seyfarth Shaw 
LLP), for the Respondent.
 Alfred Gordon, Esq.,
 for the Charging Party.
 DECISION
 STATEMENT OF 
THE 
CASE
 JOEL 
P. BIBLOWITZ
, Administrative Law Judge.  The consol
i-dated complaint here, which issued on June 30, 2011, and was 
based upon unfair labor practice charges that were filed on 
March 27, April 9 and 29, 2008,
1 by International Brotherhood 
of Elec
trical Workers, Local 2324, AFL
ŒCIO (the Union), a
l-leges that Verizon New England, Inc. (Respondent), violated 

Section 8(a)(1) of the Act, by telling employees in about March 
and April that they could not display signs containing such 
statements as ﬁVerizo
n Honor Or Existing Contract,ﬂ ﬁVerizon 
We Are Ready Contract 08ﬂ and ﬁEvery Verizon Worker 
Should Be A Union Workerﬂ in personal vehicles parked on 
company property.  Among other defenses, the Respondent 
defends that this complaint should be dismissed bec
ause the 
Board should defer to an arbitrator™s decision which meets the 
standards set forth in 
Olin Corp.,
 268 NLRB 573 (1984), and is 
dispositive of the charges here. 
 I. JURISDICTION AND LAB
OR ORGANIZATION STAT
US Respondent admits, and I find, that it is
 an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 

the Act, and that the Union is a labor organization within the 

meaning of Section 2(5) of the Act.
 II. THE FACTS
 The record here is based solely upon stipulations and exhi
b-its agreed to by the parties; there was no record testimony.  The 

Respondent is engaged in the business of providing teleco
m-munications services nationwide; however, only three of its 
facilities in Massachusetts are involved here: the facilities in 
Westfi
eld, Springfield, and Hatfield (the Westfield facility), the 
Springfield facility, and the Hatfield facility.  Mark Brown was 
the manager of the Westfield facility, Tony Collier was the area 
operations manager of the Springfield facility, and David 
Walker 
was the area operations manager of the Hatfield facil
i-ty, and each of them is admitted to be a supervisor and agent of 
the Respondent within the meaning of Section 2(11) and (13) of 
the Act. 
 Respondent was party to a collective
-bargaining agreement 
effect
ive from August 3, 2003, to August 2, covering so called 
ﬁplantﬂ employees in Massachusetts and Rhode Island. This 

bargaining unit is represented by a number of local unions of 
the International Brotherhood of Electrical Workers, including 
the Union.  The 
contract contains a grievance and arbitration 
provision as well as a No Strike provision, which states:
  The Union agrees that during the term of this Agreement, or 

any extension thereof, it will not cause or permit its members 
to cause, nor will any membe
r of the Union take part in, any 
1 Unles
s indicated otherwise, all dates referred to here relate to the 
year 2008.
                                                             228                              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 strike of or other interference with any of the Company™s o
p-erations or picketing of any of the Company™s premises. 
  In addition the contract provides that the Respondent shall fu
r-nish the Union with bulletin boards at its
 facilities, with the 
caveat
:  Bulletin boards are to be used by the Union for posting noti
c-es concerning official Union business, or other Union related 

matters, provided that if anything is posted on these bulletin 
boards that is considered by the Compan
y to be controversial 
or derogatory to any individual or organization the Union 
agrees to remove such posted matter on demand and if it fails 

or refuses to do so, such matter may be removed by the Co
m-pany.
  The Union has engaged in ambulatory informational
 picke
t-ing at or near Respondent™s facilities over the years. This i
n-formational picketing was most common when contracts were 

nearing expiration.  Employees engaged in informational pic
k-eting would arrive at work before the start of their shifts and 

carry
 picket signs either on the sidewalk in front of Respon
d-ent™s facilities, or in a nearby public area.  In March 2008, in 

preparation for contract negotiations that were to take place in 

August 2008, without notice to Respondent, the Union began 
engaging in
 informational picketing at some of Respondent™s 
facilities in Massachusetts.  While there was no picketing at or 
near the Westfield, Springfield, or Hatfield facilities in March 

2008, the Union planned to engage in informational picketing 
at or near these
 facilities beginning in April 2008.  Accordin
g-ly, in March 2008, the Union distributed informational picket 
signs to employees, which contained language to the effect of: 
ﬁVerizon, Honor Our Existing Contract.ﬂ  These signs, measu
r-ing about 28 inches wide
 by 22 inches high, are in black with 
white lettering. 
 Bargaining unit employees at the Springfield facility di
s-played these signs in the windshields of their personal vehicles 
parked on the Respondent™s property during the first week of 

April 2008, and the signs were displayed in the cars every day 
that week.  A line of about 30 cars with these signs was visible 
upon entering the parking lot and, depending on which way the 
cars were facing, some of these signs displayed in the cars were 
visible from the street.  On about Friday, April 11, Collier i
n-structed bargaining unit employees to remove these signs from 
their 
car windows while the cars were parked on its premises, 
and the employees complied with these instructions and no 

employee was disciplined as a result of displaying the signs.  At 
the time that these signs were displayed at the Springfield faci
l-ity, and at
 the time that Collier instructed the employees to 
remove the signs, no ambulatory informational picketing had 
occurred at the Springfield facility.  Rather, the ambulatory 
informational picketing began in the street in front of the facil
i-ty between 7 and 
7:30 a.m. on Thursday, April 24, and conti
n-ued at this facility at these same times on Thursday mornings 

thereafter for a period of time, using the signs that were placed 
in the car windows as discussed above. 
 Bargaining unit employees at the Westfield fa
cility displayed 
these signs in the windshields of their personal vehicles parked 
on the Respondent™s property on Thursday, March 20 and Fr
i-day, March 21.  The signs displayed in the car windows were 
not visible from the public street, but were visible to 
Respon
d-
ent™s bargaining unit employees and managers, and were visible 

to employees of the Penske Trucking and Agway facilities that 
share the property with Respondent, and were visible to deli
v-ery drivers and others entering the property.  On about Monday,
 March 24 or Tuesday, March 25, Brown instructed bargaining 
unit employees to remove these signs from their car windows 
while the cars were parked on its premises, and the employees 
complied with these instructions and no employee was disc
i-plined as a resu
lt of displaying the signs.  At the time that these 
signs were displayed at the Westfield facility, and at the time 
that Brown instructed the employees to remove the signs, no 
ambulatory informational picketing had occurred at the Wes
t-field facility.  Rath
er, the ambulatory informational picketing 
began in the street in front of the facility between 7 and 7:30 
a.m. on Friday, April 25, and continued occasionally thereafter 
at this location at these same times. 
 Bargaining unit employees at the Hatfield faci
lity displayed 
these signs in the windshields of their personal vehicles parked 
on the Respondent™s property on Wednesday, April 23.  The 
signs displayed in the car windows were not visible from the 

public street, because they were facing the wrong directi
on, but 
were visible to Respondent™s bargaining unit employees, ma
n-agers, and contractors, and to others entering the property, such 

as personnel of waste removal and landscaping contractors and 
personnel of the Postal Service, Federal Express, and United 
Parcel Service.  Later that day, Walker instructed bargaining 
unit employees to remove these signs from their car windows 
while the cars were parked on its premises, and the employees 

complied with these instructions at the time it was given, and 
no employ
ee was disciplined as a result of displaying the signs. 
At the time that these signs were displayed at the Hatfield faci
l-ity, and at the time that Walker instructed the employees to 
remove the signs, no ambulatory informational picketing had 
occurred at th
is facility.  Rather, the ambulatory informational 
picketing began in a private parking lot approximately one half 
mile from the Hatfield facility between 7 and 7:30 a.m. on 
Thursday, April 24, and continued occasionally thereafter at 
this location at thes
e same times.
 The signs displayed in the bargaining unit employees™ pe
r-sonal vehicles in March and April at the Springfield, Westfield, 
and Hatfield facilities as described above were not on sticks 

and when the bargaining unit employees engaged in the info
r-mational picketing at or near these facilities, as described 
above, they used the same signs again, without sticks.  R
e-spondent is not aware of any interruption or other disruption of 
its operations caused by the ambulatory picketing at these faci
l-ities. 
 On May 21 and June 18, Region 1 of the Board deferred th
e-se unfair labor practice charges to the grievance and arbitration 

procedures of the parties™ collective
-bargaining agreement. 
Subsequently, the Union grieved the issue of whether the R
e-spondent viol
ated the contract by requiring the employees to 
remove the signs from their personal vehicles. An arbitration 

hearing was held on October 26, 2009, before Arbitrator Tim
o-thy Bornstein, one of a group of arbitrators regularly selected 
by the parties to reso
lve contractual disputes, and the Union 
presented six witnesses and Respondent presented one.  Both 
 VERIZON NEW 
ENGLAND
, INC
.  229 sides were afforded the opportunity to examine and cross
-examine the witnesses and both submitted posthearing briefs. 
 The arbitrators™ Award issued on Janu
ary 20, 2010, with the 
Union™s designated arbitrator dissenting.  The award summ
a-rizes the testimony of the business managers of the Union, as 
well as another IBEW local union, three employees and Wal
k-er, and sets forth the contractual language of the foll
owing pr
o-visions: Bulletin Board, Arbitration, No Strike, and Manag
e-ment Rights, and the contentions of both sides.  The Opinion 
concludes:
  The core question here is whether management violated the 

parties™ contract when it required removal of Union prote
st 
signs from employee vehicles parked on Company premises. 
That was the issue which the NLRB 
Collyerized
. We co
n-clude that several contract clauses reflect the parties™ agre
e-
ment that the Union
Šand its members
Šwould not engage in 
picketing on Company prem
ises during the life of the colle
c-
tive bargaining agreement. 
  Article G10, the No Strike article, provides that the ﬁUnion
 . . . will not cause or permit its members to cause, nor will any 
member of the Union take part in, any strike of or other inte
r-fere
nce with any of the Company™s operations 
or picketing of 
any of the Company™s premises
.ﬂ By any other name, Union 
members who place protest signs in their cars to inform the 

public of its contract concerns with Verizon are engaged in 
picketing. While the U
nion argues that placing signs in cars is 
not picketing because doing so only communicates a me
s-sage, that is precisely what picketing is: to inform the public 
of the Union™s concerns. Picketing does not have to be a sign 
on a stick. 
  The Union also conte
nds that the Company decision to order 
the signs removed from cars was arbitrary or in bad faith in 
violation of Article G9.03(b), but there is no such evidence. 
  Whether the Company™s demand that the signs be removed 
from employees™ vehicles infringed em
ployees™ Section 7 
rights is a question that we do not have the authority to r
e-
solve. Our authority is limited to interpreting the contract. We 
do no more.
  By letter dated August 27, 2010, Region 1 of the Board not
i-fied the parties that it was refusing to
 issue a complaint in the 
matter and was dismissing the Union™s unfair labor practice 
charges, stating:
  By letter dated May 21, 2008, pursuant to the Board™s dec
i-
sion in 
Collyer Insulated Wire
, 192 NLRB 837 (1971), and 
pursuant to ﬁArbitration Deferral Po
licy under 
Collyer
- Re-
vised Guidelinesﬂ publicly issued by the General Counsel on 
May 10, 1973, I deferred a decision on the charges in the 

above
-captioned cases pending the outcome of an arbitration 
proceeding.
  On January 20, 2010, the arbitrator selecte
d by the parties i
s-sued an award ruling that the Employer acted within its rights 
when it required that the picket signs be removed from pe
r-sonal vehicles in the Company parking lots.
  I have made a careful review of this matter and find that the 
arbitrati
on proceedings were fair and regular, that the parties 
had agreed to be bound by the results of the proceedings, that 
the unfair labor practice issue alleged and involved in the 
charges were presented to and considered by the arbitrator, 

that the contractu
al issue was factually parallel to the unfair 
labor practice issue, that the arbitrator was presented generally 
with the facts relevant to resolving the unfair labor practice, 
and that the award is not in conflict with the purposes or pol
i-
cies of the Natio
nal Labor Relations Act. Thus, the award 
meets the standards set forth by the Board in 
Olin Corpor
a-tion
, 268 NLRB 573 (1984), and the Board would defer to the 
award.
  Here, the unfair labor practice issue is whether the Employer 
violated employees™ Section
 7 rights by requiring employees 
to remove picket signs from their personal vehicles on the 
Employer™s property. The issue presented to the Arbitrator 
was: Whether management violated the parties™ contract 
when it required removal of Union protest signs fr
om e
m-ployees™ vehicles parked on Company property. Both the u
n-fair labor practice and the grievance contemplate the same a
c-
tions by the employees, putting the picket signs in the cars and 

the same action by the Employer, requiring the removal of the 
signs.
 Therefore, the issues are factually parallel.
  In regard to your claim that the arbitrator™s award was repu
g-nant to the Act, the Board will not find an award is clearly r
e-
pugnant unless it is shown to be palpably wrong, i.e., not su
s-
ceptible to an interpr
etation consistent with the Act. The arb
i-
trator™s finding that the collective
-bargaining agreement pr
o-hibited picketing on the Employer™s premises and the union 

signs constituted picketing is susceptible to an interpretation 
with the Act and, therefore is 
not repugnant.
  I am, therefore, refusing to issue a Complaint in this matter, 
and the charges are hereby dismissed.
  Subsequently, Region 1 conducted a further investigation, 
determined that deferral to the arbitrator™s award was not a
p-propriate, but 
dismissed the charges on the merits stating, by 
letter dated February 14, 2011:
  The Region has carefully investigated and considered the 
charges against Verizon, Inc., alleging violations under Se
c-
tion 8 of the National Labor Relations Act.
  The charges a
llege that the Company interfered with emplo
y-ees™ rights to engage in protected concerted activities under 
Section 7 of the Act, by ordering employees who displayed 
union signs in their cars, while the cars were parked on Co
m-pany property, to remove them.
  The case was originally 
Collyer
 deferred on May 21, 2008, 
and the Office of Appeals denied the Union™s appeal of the 
deferral determination on June 28, 2008.
  On January 20, 2010, an Arbitrator™s Award issued in favor of 

the Employer, stating that the Emp
loyer acted within its rights 
when it required that the picket signs be removed from pe
r-sonal vehicles in the Company parking lots.
   230                              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 On May 14, 2010, the Union submitted a position statement 
requesting that the Region not defer to the Arbitrator™s Award 

an
d, instead, process the case further. The Union argued that 
the Region should not defer to the Arbitrator™s Award b
e-
cause: (1) The arbitrator did not consider the unfair labor 
pra
ctice issue; and (2) the award was repugnant o the Act.
  On August 27, 2010, 
the Region deferred to the Arbitrator™s 
award and dismissed the unfair labor practice charges, basing 

its decision upon its 
Spielberg/Olin
 review of the arbitration 
award. The Region determined that the proceedings were: fair 
and regular; the parties had a
greed to be bound by the results 
of the proceeding; the unfair labor practice issue alleged in the 
charges were presented to, and considered by the arbitrator; 
the contractual issue was factually parallel to the unfair labor 
practice issue; the arbitrator 
was presented generally with the 
facts relevant to resolving the unfair labor practice; and the 
award was not in conflict with the purposes or policies of the 
Act.  
Olin Corporation,
 268 NLRB 573 (1984). Accordingly, 
the Region deferred to the award and di
smissed the charge. 
  On September 5, 2010, the Union appealed the Region™s di
s-missal. Prior to a finding by the Office of Appeals, the Region 

conducted further investigation. Based upon that investig
a-tion, I find that deferral to the Arbitrator™s Award is
 not a
p-propriate because his conclusion that the Union™s conduct of 

seeking to communicate a message by displaying signs in 
parked vehicles constituted picketing was overly broad and, 
therefore, repugnant to the Act. I am, therefore, revoking my 
August 27,
 2010 dismissal letter. I further find, however, that 
further proceedings on your charges are not warranted based 
on additional evidence obtained in the further investigation.
  Decision to Dismiss: Based on additional investigation, I have 

concluded that f
urther proceedings are not warranted, and I 
am dismissing your charge for the following reasons:
  After further investigation, the Region found that the Union™s 

informational picketing against the Employer was an area
-wide effort that began two weeks prior
 to the Employer™s pr
o-hibition against sign posting in employee vehicles on the E
m-
ployer™s property. Further, the directive to remove the signs at 

the locations at issue in your charges began one day prior to 
traditional picketing at two of the three locat
ions at issue and 
within a couple of weeks at the third location. I note that the 

Union made and distributed the picket signs for the purpose of 
engaging in informational picketing, conduct the Union had a 
practice of engaging in prior to the expiration of
 prior co
n-tracts. Accordingly, it is reasonable to conclude that the co
n-duct engaged in here was part and parcel of an area
-wide 
picketing campaign in furtherance of a labor dispute rather 
than the mere placement of signs in employee vehicles on 
Company pr
operty. This finding is consistent with the 
Board™s recent case on bannering. In 
United Brother of Ca
r-penters
 & Joiners of America (Eliason & Knuth of Arizona, 
Inc.)
, 355 NLRB No. 159 
[811] 
(August 27, 2010), the Board 
acknowledged that there are prior Boa
rd decisions finding 
picketing during periods when there was no patrolling or ot
h-er ambulation, and found those cases distinguishable because 
the display of stationary signs or distribution of handbills in 
those cases was preceded at the same location or a
ccompanied 
at other locations by traditional ambulatory picketing and, in 
many instances, the same signs were displayed that had been 
utilized in traditional picketing. Accordingly, the Employer, 
relying on that portion of the collective
-bargaining agreeme
nt 
in which the Union clearly and unequivocally waived the e
m-ployees™ right to picket on the Employer™s premises, lawfully 
directed employees to remove signs from vehicles parked on 
the Employer™s premises. I note that the Employer™s directive 
was narrowly
 tailored to restrict picketing on the Employer™s 
property in accordance with the parties™ collective
-bargaining 
agreement. 
  The Union appealed this dismissal on about March 6, 2011, and 
on June 2, 2011, the Office of Appeals sustained the Union™s 
appeal,
 and remanded the case to the Region with instructions 
to issue a complaint, absent settlement, stating only: ﬁThe E
m-ployer™s prohibition on employees from displaying union signs 
in their vehicles located in the employees™ parking lot raised 
issues warrant
ing Board determination based on record test
i-mony developed at a hearing before an administrative law 
judge.ﬂ
 III. ANALYSIS
 The initial question here is whether the arbitrators™ decision 
satisfies the requirements of 
Olin, 
supra,
 which modified the 
Board™s
 deferral standards somewhat.  In 
Olin,
 the administr
a-tive law judge, finding that the arbitrator had not properly or 

seriously considered the unfair labor practice, declined to defer 
to the arbitrator™s decision, but dismissed the complaint on the 
merits.
  The Board reversed, finding that the judge should have 
deferred to the arbitrator™s decision under the standards set 
forth in 
Spielberg Mfg. Co.
, 112 NLRB 1080 (1955), while also 
setting forth more specific standards for arbitration deferral, 

specificall
y rejecting the proposition that ﬁarbitration awards 
are appropriate for deferral only when the Board determines on 
de novo consideration that the award disposes of the issue just 
as the Board would have.ﬂ  Rather, the Board adopted the fo
l-lowing standard 
for deferral:
  We would find that an arbitrator has adequately considered 

the unfair labor practice if (1) the contractual issue is factually 
parallel to the unfair labor practice issue, and (2) the arbitrator 
was presented generally with the facts relevant to resolving 

the unfair labor practice. In this respect, differences, if any, 
between the contractual and statutory standards of review 
should be weighed by the Board as part of its determination 
under the 
Spielberg
 standards of whether an award is ﬁclearly 
repugnantﬂ 
to the Act. And, with regard to the inquiry into the 
ﬁclearly repugnantﬂ standard, we would not require an arbitr
a-tor™s award to be totally consistent with Board precedent. U
n-less the award is ﬁpalpably wrong,ﬂ i.e., unless the arbitrator™s 
decision is not
 susceptible to an interpretation consistent with 
the Act, we will defer.
  In addition, the Board placed upon the party seeking to have the 

Board ignore the arbitrator™s decision, ﬁthe burden of affirm
a-tively demonstrating the defects in the arbitral proce
ss or 
award.ﬂ  Therefore, the issues here are whether the contractual 

issues as presented to the arbitrator were factually parallel to 
 VERIZON NEW 
ENGLAND
, INC
.  231 the unfair labor practice issues and whether the parties to the 
arbitration litigated the facts relevant to the unfair la
bor practice 
issue, as well as the contractual issue, and whether the arbitr
a-tion decision was repugnant to the Act or was palpably wrong, 
remembering that it is the burden of counsel for the General 

Counsel and counsel for the Charging Party to establish 
that the 
Board should not defer to the arbitration award
 In 
Andersen Sand & Gravel Co.
, 277 NLRB 1204 (1985), 
the administrative law judge, in finding that deferral was ina
p-propriate, relied on the absence of any rationale in the arbitr
a-tion award indicati
ng that the panel considered the unfair labor 
practice allegation.  The Board reversed, finding that deferral 

was appropriate as the counsel for the General Counsel did not 
sustain her burden:
  First, it is clear that that the contractual and statutory iss
ues 
are factually parallel. Indeed, as admitted by the General 
Counsel, the question of whether an employee may be di
s-charged for violating a no strike clause is one which must be 
decided on a determination of the meaning and interpretation 
of the collecti
ve-bargaining agreement. Thus, the statutory 
question of whether the right to strike for less than 24 hours is 

protected under a 24 hour clause, or has been clearly and un
e-
quivocally waived under the no
-strike provision of the co
n-tract, is a question of co
ntract interpretation. 
  The Board found that the contractual and statutory issues were 

coextensive and that the arbitration panel was presented gene
r-ally with the facts relevant to resolving the unfair labor pra
c-tice.  The Board stated further:
  Although 
the judge premised his decision in part on a finding 
that the arbitration panel did not receive or consider the law 
relating to the unfair labor practice, we believe the judge mi
s-interprets the requirements of 
Olin
. Under 
Olin
, the arbitrator 
need only be 
ﬁgenerally presentedﬂ with the facts relevant to 

resolving the statutory issue.
  The Board concluded:
  In the absence of any evidence to the contrary, it is reasonable 

to conclude that resolution by the panel of the contractual i
s-sue required the same evid
ence relevant to resolving the u
n-fair labor practice issue. Therefore, because the evidence b
e-
fore the arbitration panel was essentially the same evidence 

necessary for a determination of the merits of the unfair labor 
practice charge, we are satisfied tha
t this requirement has been 
met. 
  Finally, in response to counsel for the General Counsel™s arg
u-ment that the award was repugnant to the purposes and policies 
of the Act, the Board, at footnote 6, states: ﬁDeferral recognizes 
that the parties have accepte
d the possibility that an arbitrator 
might decide a particular set of facts differently than would the 
Board. This possibility, however, is one which the parties have 
voluntarily assumed through collective bargaining.ﬂ 
 In 
Specialized Distribution Manageme
nt, Inc.
, 318 NLRB 
158 (1995),
 four employees left their work
stations without 
permission, in apparent violation of a number of contractual 

provisions.  When they were called into the manager™s office, 
were told that they were being suspended pending furthe
r in-vestigation and were told to punch out and leave the facility, 
they refused to leave without a letter of explanation.  Three 
eventually left after the security department was called, and the 
fourth did not leave until the sheriff™s department was calle
d. 
The arbitrator found that walking off the job was not a di
s-chargeable offense, but that the insubordination charge wa
r-ranted substantial disciplinary action.  He converted the di
s-
charges of the three who left the facility into suspensions wit
h-out backpa
y and found that the discharge of the fourth emplo
y-ee was for just cause.  Counsel for the General Counsel argued 
against deferral, alleging that the unfair labor practice issue was 
not considered, and that the decision was repugnant to the Act. 
The judge,
 as affirmed by the Board deferred.  Citing footnote 6 
of the Board decision in 
Andersen, 
supra,
 the judge stated:
  Arbitrator Kagel has found facts that generally track those a
l-
leged to be unfair labor practices and the General Counsel has 
not established
 that the arbitrator was lacking any evidence 
relevant to the determination of that issue. Moreover, Kagel 
found that the insubordination overrode the other consider
a-
tions, including what might be a protected circumstance.
  In 
Laborers Local 294
 (AGC of Ca
lifornia)
, 331 NLRB 259 
(2000), the complaint alleged that the Respondent Union vi
o-lated Section 8(b)(1)(A) and (2) of the Act by dispatching three 
individuals to jobsites, in violation of its contract and hiring 

hall rules, thereby bypassing other employe
e-registrants who 
were entitled to be dispatched.  The relevant contractual prov
i-sion relating to hiring hall dispatching generally provides that 

referrals are in the order of registration on the out
-of-work list, 
with certain exceptions whereby an employe
r may request that 
a specific individual be referred.  The judge refused to defer to 
an arbitrator™s decision; the Board reversed, finding that the 
contractual issue before the arbitrator was factually parallel to 

the unfair labor practice issue:
  The crit
ical point of both the contractual grievance and the u
n-fair labor practice was that the Respondent Union violated the 

hiring hall rules in making specific dispatches to Valley Fence 
and Fresno Paving. Thus, the arbitrator considered substa
n-tia
lly the same 
issue as that raised by the General Counsel™s 
complaint. The arbitrator also had before him and reviewed 
the same facts that would be relevant to the unfair labor pra
c-tice. 
  In 
Smurfit
-Stone Container Corp.
, 344 NLRB 658, 659
Œ660 
(2005), the Board, in 
deciding to defer to the arbitrator™s dec
i-sion, further defined ﬁsusceptible to an interpretation consistent 
with the Actﬂ as stated in 
Olin, 
supra:
  ﬁSusceptible to an interpretation consistent with the Actﬂ 
means precisely what it says. Even if there is 
one interpret
a-tion that would be inconsistent with the Act, the arbitral opi
n-ion passes muster if there is another interpretation that would 
be consistent with the Act. Further, ﬁconsistent with the Actﬂ 
does not mean that the Board would necessarily reach
 the 
same result. It means only that the arbitral result is within the 

broad parameters of the Act. Thus, the Board™s mere dis
a-greement with the arbitrator™s conclusion would be an insuff
i-
cient basis for the Board to decline to defer to the arbitrator™s 
award.
  232                              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  In 
Kvaerner Philadelphia Shipyard, Inc.
, 346 NLRB 390 
(2006), the Board affirmed the judge™s dismissal of a 8(a)(3) 
allegation and deferred to an arbitrator™s decision upholding the 

discharge.  The employee wrote a letter to fellow employees 
containing false allegations that the employer had withheld 
some of their pay and benefits and had earned interest for itself 
with the withheld money.  The employee and the union co
n-tended that he was engaged in protected concerted activities, 

but the arbi
trator distinguished his conduct from protected co
n-duct: ﬁHowever, by publishing unjustified allegations of inte
n-tional bad faith to other employees without attempting to asce
r-tain the facts, the grievant rendered himself vulnerable to the 

imposition of su
bstantial discipline.  There is no merit to the 
Union™s assertion that the grievant was engaged in protected 
speech or concerted action.  His action recklessly publishing 
accusations of dishonesty for other employees to take or see is 

not protected speech 
under these circumstancesﬂ  The Board, 
quoting from 
Smurfit, 
supra,
 found that the arbitrator adequat
e-ly addressed the unfair labor practice allegation in finding that 
the grievant lost the protection of the Act and that his result was 

not repugnant to, or
 inconsistent with Board precedent: ﬁThe 
arbitrator™s factual finding here, that Smith had acted with rec
k-less disregard for the truth, is not palpably wrong, and is su
s-ceptible to an interpretation consistent with Board precedent. 

We therefore find that d
eferral is appropriate.ﬂ 
 On the other hand, there are cases that go the other way, 
finding that the arbitrator™s decision is repugnant to the purpo
s-
es and policies of the Act.  In 
Garland Coal & Mining Co.
, 276 
NLRB 963 (1985), the Board refused to defer 
to an arbitrator™s 
decision upholding the discharge of a union president who was 
fired for refusing to obey a supervisor™s order to sign a memo 
setting forth the employer™s position on an issue relevant to the 

union.  The arbitrator found his refusal to be
 insubordination. 
The Board agreed with the judge that the discriminatee ﬁwas 
espousing a view and engaging in activity in support of the 
union™s interpretation of the collective
-bargaining agreement. 
To find that Oldham was insubordinate under these circu
m-stances is not susceptible to any interpretation consistent with 
the Act.ﬂ  Similarly, in 
110 Greenwich Street Corp.
, 319 NLRB 
331 (1995), the Board refused to defer to an arbitrator™s award 
upholding the discharge of an employee for engaging in co
n-certed
 activities.  The employee was fired for posting signs in 
his car windows while the car was parked in front of the buil
d-ing where they were employed.  The signs objected to the fact 

that the employer was regularly late in paying the employees 
and that the 
employer should sell his expensive car and pay the 
employees in a timely manner.  The arbitrator ruled that the 
ﬁdisplay of controversial placards in front of the buildingﬂ just
i-fied the discharge of the employee.  The judge, as affirmed by 
the Board, foun
d that ﬁthe arbitrator™s finding that the display 
of controversial placards is a just basis for disciplinary action is 
similarly misguided; the award is not susceptible to an interpr
e-tation that is consistent with the employees™ rights to engage in 
concert
ed activities under Section 7 of the Actﬂ and was ther
e-fore repugnant to the Act. 
 In 
Mobil Oil Exploration & Producing, U.S., Inc.
, 325 
NLRB 176 (1997), the discriminatee/
charging 
party had an 
ongoing dispute with the union president, alleging that he was
 working at another job while allegedly conducting union bus
i-ness, and he reported the situation to his (and their) employer. 
The employer told him that he would investigate the alleg
a-tions, but that it was confidential, and that he was not to discuss 
it with anyone.  Shortly thereafter, he was overheard discussing 
the investigation with fellow employees and he was fired for 
improper interference with the investigation and for insubord
i-nation.  The arbitrator upheld the discharge finding that the 

Charging P
arty was insubordinate by not complying with the 
instructions that he received to keep the investigation confide
n-tial.  The Board refused to defer to the arbitrator™s award:
  We agree with the General Counsel that the arbitration award 
is palpably wrong an
d repugnant to the Act because the pr
e-
cipitating event that caused Pemberton™s termination was his 
exercise of protected concerted activities. Because the arbitr
a-tion award upholds Pemberton™s discipline based on his pr
o-tected concerted activities, we find
 that deferral to the award 
is inappropriate and that the Respondent violated Section 

8(a)(1) as alleged. 
  The initial requirements of 
Spielberg
 and 
Olin
 have clearly 
been met as the proceedings appear to have been fair and reg
u-lar and all parties agreed 
to be bound by the arbitrator™s dec
i-sion.  I also find that the arbitrator was presented with the facts 

relevant to resolving the unfair labor practice issue and ad
e-quately considered the unfair labor practice issue, which was 
factually parallel to the con
tractual issue.  The panel discussed 
all the relevant contractual terms, interpreted them and dete
r-mined (right or wrong) that the signs in the car windows viola
t-ed these contractual provisions and that the Respondent™s dire
c-tives to the employees to remov
e the signs did not violate the 
contract.  The decision concluded by saying that the arbitration 

panel did not have the authority to resolve the issue of whether 
the management directive infringed on employees™ Section 7 
rights, and the panel was correct. 
 That is a Board function to 
resolve and, if appropriate, to correct. 
 The final issue in determining whether to defer to the arbitr
a-tion ruling is whether counsels for the General Counsel and the 

Charging Party have sustained their burden that the arbitra
tor™s 
decision is repugnant to the Act, or palpably wrong. I find that 

they have not.  Counsel for the General Counsel, in his brief, 
forcefully argues that the Respondent™s direction to the e
m-ployees to remove the signs from their vehicles was unlawful 
because the no
-picketing provision contained in the contract did 
not ﬁclearly and unmistakablyﬂ waive the Union™s statutory 
right to engage in lawful informational picketing.  Citing a 
recent case, 
Carpenters Local 1506 (Eliason & Knuth of Ariz
o-na, Inc.)
, 35
5 NLRB 797 (2010), counsel for the General Cou
n-sel also argues that the signs in the employees™ vehicles did not 
constitute picketing and, further, for a stationary sign to qualify 
as picketing there must be an element of confrontation.  Al
t-hough these arg
uments may be correct, that is not helpful in 
sustaining his burden here.  More to the point is the argument 
made by counsel for the Respondent: ﬁThere is nothing in 
Board law that prevents an arbitrator from interpreting the word 
‚picket™ in a collective 
bargaining agreement provision prohi
b-iting picketing more broadly than the Board would in an unfair 
 VERIZON NEW 
ENGLAND
, INC
.  233 labor practice case not involving such a provision.  This is e
s-pecially so given the vacillations in Board precedent over the 
definition of ‚picketing™ unde
r the Act.ﬂ  In 
Bell
-Atlantic
-Pennsylvania, Inc.
, 339 NLRB 1084, 1087 (2003), the emplo
y-er prohibited its employees with customer contact from wearing 
ﬁRoad Killﬂ shirts which it felt reflected negatively on its image 
and employees who failed to comply wit
h this directive were 
suspended for one day without pay.  The arbitrator sustained 

the punishment, finding that the employer reasonably could 

believe that observing the employees wearing the shirt would 
 unsettle the public. In deferring to the arbitrator™
s decision, the 
Board stated that they could not say that the arbitrator was 

ﬁpalpably wrongﬂ in striking the balance of interest as he did:
 In short, we find that although the Road Kill shirt was protec
t-
ed under Section 7, it was not repugnant or ﬁpalpabl
y wrongﬂ 
for the arbitrator to find that employees™ Section 7 interests 

may give way to the Respondent™s legitimate interests in pr
o-tecting its public image under the circumstances of this case.
  I therefore find that although the Board, upon hearing this 
case 
de novo
 might have reached a different conclusion than 
that reached by the arbitrator, finding that the signs in the veh
i-
cle windows was not picketing and were protected, the arbitr
a-tor™s decision was neither repugnant to the Act nor was it pa
l-pably w
rong.  I would therefore defer to the arbitrator™s dec
i-sion, and recommend that the complaint be dismissed. 
 CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
 2. The Union 
is a labor organization within the meaning of 
Section 2(5) of the Act. 
 3. The arbitrator™s decision should be deferred to, and ther
e-fore the Respondent did not violate Section 8(a)(1) of the Act 

as alleged in the complaint. 
 [Recommended order omitted fro
m publication.]
  